Case: 20-10772     Document: 00515885554         Page: 1     Date Filed: 06/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 3, 2021
                                  No. 20-10772                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Richard Ross Hyde,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-229-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Richard Ross Hyde was charged in a single-count information with
   making a false claim against the United States related to a single Vista
   Machining Company, Inc. (VMC) contract with the Defense Logistics
   Agency (DLA), in violation of 18 U.S.C. § 287. Hyde pleaded guilty, and he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10772      Document: 00515885554           Page: 2    Date Filed: 06/03/2021




                                     No. 20-10772


   was sentenced within the guidelines imprisonment range to a 55-month term
   of imprisonment and to a three-year period of supervised release. He was
   ordered to pay a $100,000 fine and to make restitution to the United States
   in the amount of $12,897.50.
          In determining the amount of the intended loss for purposes of
   calculating the applicable guidelines range, the probation officer extrapolated
   a failure rate from a random sample of 195 contracts awarded to VMC
   between February 2012 and October 2017 and multiplied that rate by the total
   value of the 3,652 contracts awarded to VMC during that period. The district
   court overruled Hyde’s objection to probation officer’s calculation of the loss
   amount, rejecting Hyde’s proposed alternative calculation based only on the
   value of the 195 contracts considered in the random sample. Hyde contends
   that the district court erred.

          “Although we review the district court’s loss calculations for clear
   error, we review the district court’s method of determining the amount of
   loss, as well as its interpretations of the meaning of a sentencing guideline, de
   novo.” United States v. Harris, 821 F.3d 589, 601 (5th Cir. 2016) (internal
   quotation marks, citation, and emphasis omitted). “The district court
   receives wide latitude to determine the amount of loss and should make a
   reasonable estimate based on available information.” United States v. Jones,
   475 F.3d 701, 705 (5th Cir. 2007). “The sentencing judge is in a unique
   position to assess the evidence and estimate the loss based upon that
   evidence.” United States v. Hearns, 845 F.3d 641, 649 (5th Cir. 2017)
   (internal quotation marks and citation omitted). We will not upset the
   district court’s findings with respect to the amount of the loss “unless they
   are implausible in light of the record as a whole.” Id. (internal quotation
   marks and citation omitted).




                                          2
Case: 20-10772      Document: 00515885554           Page: 3    Date Filed: 06/03/2021




                                     No. 20-10772


          We have approved of the use of “extrapolation methodologies” in
   applying the Sentencing Guidelines. United States v. Betancourt, 422 F.3d
   240, 247 (5th Cir. 2005). Such methodologies have also been employed in
   determining the loss amounts in fraud cases. See, e.g., United States v. Fairley,
   880 F.3d 198, 215-16 (5th Cir. 2018).
          Where, as here, “the government has shown that the fraud was so
   extensive and pervasive that separating legitimate benefits from fraudulent
   ones is not reasonably practicable, the burden shifts to the defendant to make
   a showing that particular amounts are legitimate.” United States v. Hebron,
   684 F.3d 554, 563 (5th Cir. 2012). Pervasiveness under Hebron is a factual
   finding reviewed for clear error. United States v. Barnes, 979 F.3d 283, 311-
   12 (5th Cir. 2020). The district court adopted the probation officer’s
   extrapolation analysis of the amount of the intended loss, necessarily finding
   that Hyde’s fraud was extensive and pervasive. On this record, Hyde cannot
   show that this finding was clearly erroneous. See id. Thus, Hyde had the
   burden of showing that the loss calculation was materially untrue, that is, that
   particular contracts considered in determining the loss amount were
   legitimate. See Hebron, 684 F.3d at 563. Hyde has not attempted to make
   such a showing. Nor has he shown that the district court erred in its method
   of determining the amount of the intended loss. See id.
          We conclude also that the Government’s alternate assertion that the
   judgment may be affirmed under the harmless error standard has merit. The
   district court was aware of the alternative guidelines range because Hyde
   advised the court of this range in his objections to the presentence report.
   The district court stated unambiguously that it would have imposed the same
   sentence, even if it had accepted the defense’s proposed loss calculation. See
   United States v. Medel-Guadalupe, 987 F.3d 424, 429 (5th Cir.), cert. denied,
   No. 20-7483, 2021 WL 1520967 (U.S. Apr. 19, 2021). The judgment is
   AFFIRMED.



                                           3